Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered February, 11, 1997, convicting him of robbery in the second degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony and statements he made to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly found that the defendant’s statement was not suppressible as the fruit of an illegal arrest (see, Payton v New York, 445 US 573). The evidence adduced at the suppression hearing supports the hearing court’s conclusion that the warrantless entry into the apartment of the defendant’s grandfather was effected with the consent of the grandfather (see, People v Levine, 174 AD2d 757; see also, People v Major, 195 AD2d 1051; People v Rosato, 193 AD2d 1052; People v Davis, 120 AD2d 606, 607).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Ritter, Thompson and Goldstein, JJ., concur.